Citation Nr: 1710329	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial disability rating, in excess of 10 percent, prior to May 24, 2016 for the Veteran's service-connected gastroesophageal reflux disease ("GERD"), with mild diarrhea. 

2.  Entitlement to an initial disability rating, in excess of 30 percent, beginning on and after May 24, 2016, for the Veteran's service-connected GERD, with mild diarrhea. 

3.  Entitlement to a total disability rating based on individual unemployability ("TDIU") due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 2002 through December 2002 and from January 2005 through July 2006.  The Veteran has additional periods of service in the National Guard. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an September 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

This matter has been before the Board on several occasions.  Most recently, the Board denied the Veteran's claim for an increased initial rating in a January 2014 Decision.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In an April 2015 Memorandum Decision, the Court vacated the Board's January 2014 denial of entitlement to an increased initial disability rating for the Veteran's service-connected GERD, with mild diarrhea. The issue was then returned to the Board for further consideration. 

In November 2015, the Board remanded the Veteran's appeal back to the AOJ.  Specifically, the Board directed the AOJ to obtain updated VA examinations to assess the severity of the Veteran's GERD, with mild diarrhea.  In response to this November 2015 remand, the Veteran was afforded a VA esophageal examination in January 2016.  Additionally, the Veteran was provided with a VA examination for intestinal conditions in May 2016.  Therefore, the Board finds that the November 2015 remand directives have been substantially complied with, and the Veteran's appeal has been properly returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

Following the Veteran's May 2016 VA examination, the AOJ issued a Rating Decision and Supplemental Statement of the Case, which increased the Veteran's initial disability rating to 30 percent effective May 24, 2016.  In the June 2016 Supplemental Statement of the Case, the AOJ alerted the Veteran that this increased rating was the highest schedular evaluation allowed under the law and that the award represents a "substantial grant of the benefit sought on appeal."  However, the Board observed the Veteran's claim is one for an increased initial rating for the entire period on appeal (i.e. from November 1, 2007, the date the Veteran was awarded service connection).  As such, the Veteran's claim has not been fully satisfied and the issue of entitlement to an increased initial rating remains viable on appeal, and has been characterized as shown on the title page of this decision. 

Additionally, the Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability ("TDIU") as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  With that in mind, a review of the Veteran's claims file since the November 2015 Board Remand reveals several claims that the Veteran's GERD, with mild diarrhea, interferes with his ability to work.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected GERD, with mild diarrhea, is manifested by intermittent complaints of nausea, stomach pain, gas, regurgitation, and alternating constipation and diarrhea, 

2.  Throughout the period on appeal, the Veteran's predominant disability picture is reflected in Diagnostic Code 7319. 

3.  The Veteran is in receipt of the maximum schedular rating assignable under Diagnostic Code 7319. 


CONCLUSION OF LAW

Beginning on and after November 1, 2007, the criteria for an increased initial rating of 30 percent, but no greater, for the Veteran's service-connected GERD, with mild diarrhea, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in December 2007, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded VA examinations in January 2008, August 2011, April 2012, January 2016, and May 2016 in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in November 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's November 2015 remand, the AOJ provided the Veteran with updated VA examinations for his GERD, with mild diarrhea. As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to an Increased Disability Evaluation for GERD, with Mild Diarrhea:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.
Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is November 1, 2007.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the Veteran's current claim, the Board observes the Veteran's service-connected GERD, with mild diarrhea, was awarded a 10 percent disability rating from November 1, 2007 through May 23, 2016.  Initially, the Veteran's GERD, with mild diarrhea, was rated by analogy under Diagnostic Code 7399-7346, for hiatal hernia.  See September 2011 Rating Decision.  Where, as here, the Veteran's disability is not listed in the Diagnostic Code, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Beginning on and after May 24, 2016, the Veteran was assigned an increased disability rating of 30 percent, under Diagnostic Code 7319, for Irritable Colon Syndrome.  See June 2016 Rating Decision.  Additionally, this June 2016 Rating Decision discontinued the 10 percent disability evaluation, previously awarded under Diagnostic Code 7399-7346.  See 38 C.F.R. § 4.14 (evaluation of a single manifestation of disability under separate diagnoses is to be avoided as pyramiding).

In this regard, the Board notes that the Veteran's service-connected GERD, with mild diarrhea is a "diseases of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 . See 38 C.F.R. § 4.113  
 
As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114.  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent rating is warranted if two or more of the symptoms required for a 30 percent rating are present but of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.   

Under Diagnostic Code 7319, for irritable colon syndrome, a noncompensable evaluation is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Based upon a review of the Veteran's medical history, reported symptoms, and the symptoms outlined by the above described Diagnostic Codes, the Board finds the Veteran is entitled to an initial 30 percent disability rating, but no greater, for his service-connected GERD, with mild diarrhea, under Diagnostic Code 7319 for the entire period on appeal. 

Following the Board's November 2015 Remand, the Veteran was afforded two VA examinations to assess the severity of his symptoms without the use of medication.  In January 2016, the Veteran was seen for the first VA examination, which assessed the severity of his upper-gastrointestinal symptoms.  Specifically, during this examination, the Veteran reported symptoms of "persistently recurrent" epigastric distress, reflex, regurgitation, and sleep disturbance caused by esophageal reflux.  See January 2016 VA Examination Report.  The Veteran reported additional symptoms of "diarrhea with bright red blood" during this examination.  However, the examiner commented this symptom would require separate evaluation, as to his knowledge the Veteran's "medical history is not suggestive" of this as a related symptom.  The examiner further concluded that "bright red blood" is no associated with an upper- gastrointestinal condition, such as GERD.  No rationale or supporting evidence for this conclusion was provided. 

Thereafter, the Veteran was afforded a VA examination in May 2016 for assessment of "internal conditions."  See May 2016 VA Examination.  During this examination, the Veteran reported a history of "chronic soft and loose stools and frequent rectal bleeding" over the "past several years."  The examiner then reported the Veteran experiences "occasional episodes" of bowel disturbances, with abdominal distress.

Based upon the January and May 2016 VA examination, the Veteran was granted an increased disability rating of 30 percent, under Diagnostic Code 7319, for Irritable Colon Syndrome.  See June 2016 Supplemental Statement of the Case.  Notably, the AOJ granted this increased initial disability evaluation effective May 24, 2016, the date of the May 2016 VA examination.  However, the Board finds this grant does not fully compensate for the Veteran's reported symptoms.  As noted above, the Veteran has reported a history of bowel disturbances for the "past several years."  Furthermore, the Veteran was granted service connection for mild diarrhea as a symptoms of his GERD in May 2012.  See April 2012 VA Examination and Medical Opinion.  Therefore, resolving all doubt in favor of the Veteran, the Board finds he is entitled to an initial disability evaluation of 30 percent, under Diagnostic Code 7319, effective November 1, 2007. 

In granting this increased initial rating, however, the Board does not find any evidence which would suggest the Veteran is entitled to a higher disability evaluation under another Diagnostic Code, or for any portion of the period on appeal.  First, the Board notes that a 30 percent disability rating is the highest schedular rating available under Diagnostic Code 7319.  38 C.F.R. § 4.114.  Therefore, the Veteran cannot be awarded a higher evaluation under this code, or be awarded a separate smaller evaluation without violating VA regulation against pyramiding disabilities.  See 38 C.F.R. § 4.14

Second, the Board finds the Veteran is not entitled to a higher disability evaluation under Diagnostic Code 7346, for hiatal hernia.  Under this diagnostic code, a 30 percent disability rating requires evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  While the Veteran's medical records and lay reports of symptomatology document epigastric distress with dysphagia, pyrosis, and regurgitation, there is no evidence which suggests he experiences substernal or arm or shoulder pain.  

Furthermore, the Board does not find the Veteran's disability "more nearly approximates" the award of a 60 percent disability evaluation under Diagnostic Code 7346.  See 38 C.F.R. § 4.7.   The Board does not find any evidence which suggests the Veteran experiences weight loss, melena, hematemesis, or other symptoms "productive of [a] severe" health impairment.  For example, the Board finds there is no evidence the Veteran experiences or has reported symptoms of melena.  During the Veteran's May 2016 VA examination, the Veteran described "chronic soft and loose stools, with frequent rectal bleeding."  He additionally described episodes of "fecal urgency and has noted bright red blood on the toilet paper and in the bowl."  These symptoms and observations are not consistent with "melena," which is the presence of partially digested blood in stools.  The "bright red blood" described by the Veteran is indicative of bleeding lower in the digestive tract.  Earlier medical treatment records report similar findings and descriptions.  At no point has the Veteran alleged he experiences symptoms of melena.  

Additionally, although the Veteran has reported symptoms of regurgitation, this does not rise to the level of disability contemplated by a 60 percent disability award under Diagnostic Code 7346 for vomiting.  In a February 2016 statement to the Board, the Veteran describes this as acid reflux which causes him to feel as though he will vomit.  However, a review of the Veteran's medical records shows he has described symptoms of regurgitation, which wakes him up from sleep.  For example, the Veteran denies symptoms of vomiting during his primary care appointments from January 2008 through November 2015.  See Lincoln VA Treatment Records. 

Based upon a longitudinal review of the Veteran's medical records, the Board finds there is no evidence showing weight loss.  For example, during a physical examination in February 2008, the Veteran's weight was reported as 230 pounds.  During a subsequent physical examination, in March 2016, the Veteran's weight was reported as 268 pounds.  As such, the evidence does not reflect a decline in the Veteran's weight, since his initial award of service connection for GERD, with mild diarrhea.  

Therefore, the Board finds that the Veteran is entitled to an award of a 30 percent disability rating, for GERD, with mild diarrhea, under Diagnostic Code 7319, beginning on and after November 1, 2007.  This award represents the maximum schedular rating under Diagnostic Code 7319.  An award of an increased rating under a different Diagnostic Code, such as Diagnostic Code 7346, is not warranted as the Veteran's disability picture does not meet or approximate the criteria required for a higher evaluation.  In summary, the criteria for a rating greater than 30 percent disabling for GERD, with mild diarrhea, has not been met or approximated at any time during the appeal period and the award of staged ratings are not warranted. 




Extraschedular Consideration:

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.114, Diagnostic Code 7319 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  

Significantly, as discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes addressing the digestive system.  Initially, the Veteran was rated by analogy under Diagnostic Code 7346, for hiatal hernia.  Thereafter, the Board in this decision increased the Veteran's disability rating by applying Diagnostic Code 7319, for irritable colon syndrome.  This decision was made as Diagnostic Code 7319 provided a higher evaluation for the Veteran's reported symptoms and limitations.  By use of an analogous code, and consideration of multiple codes, the Board was therefore able to consider the totality of the Veteran's symptoms. Therefore, the Board finds the Veteran's symptoms are wholly addressed by the relevant Diagnostic Code, and by the assignment of a 30 percent disability rating

Finally, the Board notes that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected GERD, with mild diarrhea disability adjudicated above, the Veteran is service-connected for post-traumatic stress disorder, chronic right shoulder supraspinatus tendinopathy with subacromial impingement syndrome, bilateral knee disabilities, tinnitus, chronic lumbosacral strain, sciatica, right lower extremity radiculopathy, and an allergy disorder.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

In conclusion, the Board finds the symptoms of the Veteran's GERD, with mild diarrhea, are fully addressed by the rating criteria.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected GERD, with mild diarrhea, disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to an increased initial rating of 30 percent, but no greater, for the Veteran's GERD, with mild diarrhea, beginning on and after November 1, 2007 is granted, subject to the laws and regulations controlling the award of monetary benefits. 


REMAND

During the course of this appeal, the Veteran has made statements regarding the adverse impact of his service-connected GERD, with mild diarrhea on his employment.  See e.g. February 2016 Statement in Support of Claim.  

The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's GERD, with mild diarrhea.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected GERD, with mild diarrhea, because these are the underlying disabilities at issue in this appeal.

As noted above, the Board has inferred a request for TDIU based upon the Veteran's statements and lay symptomatology.  For example, in a February 2017 informal hearing presentation, the Veteran's representative argued the Veteran has experienced increased absenteeism from work due to his symptoms of GERD, with mild diarrhea.  Similarly, based upon statements made by the Veteran during his May 2016 VA examination, the examiner observed the Veteran's symptoms impact his ability to work.  Specifically, the Veteran must remain close to a bathroom and has, at times, been required to take breaks due to his fecal urgency and frequent bowel movements. 

Therefore, the issue of entitlement to a TDIU due exclusively to the service-connected GERD, with mild diarrhea, is remanded to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to his service-connected GERD with mild diarrhea, in include on an extra-schedular basis.  The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

2.  After allowing the Veteran adequate time to complete and return the requested forms to the VA, the AOJ should consider all of the evidence of record and adjudicate the claim for entitlement to a TDIU, based upon the Veteran's GERD with mild diarrhea.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


